 



Exhibit 10.35
2006 SECTION 16 OFFICER BONUS PLAN
Section 16 Officer Plan for Calendar Year 2006
     Plan Design

  •   Payment Eligibility

  –   The goals must be met in order to be eligible for Bonus payment     –  
Each Goal is measured independently

  •   Timing

  –   Annual plan

  •   All components measured at year end

  •   Bonus Potential:

  •   Jerry Chase – Target Bonus = $300,000     •   Mark Richman – Target Bonus
= $225,000

  •   Goals:

                              % of Bonus Tied to 2006   At Target   this Goal
Revenue
  $ 61M       50 %
EBITDA
  ($ 7.2M )     50 %
 
  results in 100% bonus payment        

